Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00563-CV



     IN RE MATT GUERRE, D.D.S., 1220 AUGUSTA DENTAL
 MANAGEMENT, LLC D/B/A COSMETIC DENTAL ASSOCIATES, AND
               SPIKER DAVIS, D.D.S., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-43848

                        MEMORANDUM OPINION

      On July 18, 2019, relators Matt Guerre, D.D.S., 1220 Augusta Dental
Management, LLC d/b/a Cosmetic Dental Associates, and Spiker Davis, D.D.S. filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Dedra Davis, presiding judge of the 270th District Court of Harris
County, to set aside her (1) May 18, 2019 sanctions order; (2) May 18, 2019
discovery order; and (3) July 30, 2019 amended sanctions order.1

       Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We deny relators’
second emergency motion to for temporary stay as moot.


                                      PER CURIAM

Panel consists of Justices Wise, Jewell, and Hassan.




       1
        The trial court signed an amended sanctions order on July 30, 2019, which the court has
considered.
                                              2